Citation Nr: 1042476	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  04-22 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of frozen feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service from October 1952 to 
November 1956.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which denied 
service connection for frozen feet.  The Veteran testified before 
the undersigned Veterans Law Judge at Board hearings at the RO in 
August 2004 and September 2006.

The Board remanded this case in June 2005 and March 2006.  The 
requested development was accomplished.  In July 2007, the Board 
denied the service connection claim for residuals of frozen feet.  
The Veteran appealed this decision to the U.S. Court of Appeals 
for Veterans Claims and pursuant to a Joint Motion for Partial 
Remand, the Court remanded the Board's decision in January 2009.

The Board remanded the claim in June 2010 for further development 
and consideration. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The competent medical evidence of record does not show any 
residuals of frozen feet or relate any other current impairment 
of the feet to any event in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of frozen feet 
have not been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  This may be accomplished by 
affirmatively showing inception or aggravation during service or 
through the application of statutory presumptions.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  A veteran may also establish service 
connection if all of the evidence, including that pertaining to 
service, shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303.

The Veteran contends that he has suffered from frozen feet since 
service, but noted that he was not treated for this condition in 
service.  He testified that he was in Korea in February and when 
he went on patrol the first night he was on the front line in 
rice paddies and had water above his head.  He also mentioned 
that he was exposed to cold weather during basic training in 
Kansas.  He indicated that he had all kinds of problems with his 
feet but that it was too inconvenient for him to get to a 
hospital, and he only was able to get Aspirin from the medic.  
When he got back to the States in service he indicated that he 
sought treatment and was given Aspirin and something to soak his 
feet in, but they did not diagnose him with frozen feet.  He 
indicated that over the years he has tried to avoid anything that 
would aggravate his feet and stayed away from cold weather.

The record shows multiple types of impairment in the bilateral 
feet.  An August 2005 VA examination report notes that a recent 
podiatry examination showed a right heel spur, decreased 
protective sensation bilaterally, and plantar fasciitis.  X-rays 
of both feet showed bilateral osteoarthritis and bilateral 
calcaneal spurs.

The next issue is whether there is evidence of any in-service 
incurrence of frozen feet or any other relevant foot disorder.  
The discharge examination report is negative for any findings 
related to the feet.  The Veteran testified, however, that he did 
not seek treatment in service.  While there is no direct evidence 
of in-service incurrence of a bilateral foot disorder, the 
Veteran's testimony is accepted as credible evidence of exposure 
to cold weather in service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As the record shows current impairment in the feet and credible 
evidence of exposure to cold weather in service, the 
determinative issue is whether these are related.

A November 2001 VA medical record shows the Veteran's feet were 
within normal limits.  An April 2003 VA medical record shows 
examination of the extremities was complete without clubbing, 
cyanosis, or edema.  Pedal pulses were 2+ bilaterally.  A June 
2003, a private medical record shows complaints of pain in the 
left foot.

An August 2005 VA examination report notes the Veteran's report 
that he had frozen feet during his service in Korea in 1953.  The 
Veteran stated that he had a "lost feeling" in his feet because 
of frostbite and that his feet were treated with salve.  He did 
not identify any changes in his military duties because of his 
feet or any specific temperatures he was exposed to.  He believed 
that winters were "too cold" in Korea.  He indicated that 
presently he had trouble walking because his feet felt "asleep."  
He reportedly had diabetes mellitus and had been told he had 
diabetic neuropathy.  He did not take any medication for 
neuropathy.  The examiner found that it was at least as likely as 
not that some of his symptoms in both of his feet were due to 
diabetic neuropathy.  Specifically, his complaint of his feet 
feeling "asleep" was at least as likely as not due to diabetic 
neuropathy.  The examiner also found that there was no service-
connection for his chronic strain in both feet identified.  The 
examiner determined that there was no cold injury identified and 
opined that it was not at least as likely as not that he had any 
significant cold injury during his military service.

A VA cold injury protocol examination was conducted in July 2010.  
After an examination and review of the Veteran's claims file, the 
examiner stated that the Veteran's symptoms were secondary to a 
combination of his diffuse arthritis, his residuals of 
cerebrovascular accident (CVA), and mild diabetic neuropathy.  
The examiner noted that there was no documentation in the medical 
records of any cold injury or frostbite or any treatment for such 
condition.  The Veteran's complaints were related to his 
bilateral knee condition.  The examiner concluded that the 
Veteran's current symptoms were not related to any inservice cold 
injury.  

The negative evidence outweighs the positive.  Although the 
Veteran has argued that he has current residuals of frozen feet 
related to exposure to cold weather in service, this is not a 
matter for an individual without medical expertise and his 
opinion does not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
Veteran's lay assertions have been considered, they do not 
outweigh the medical evidence of record, which does not show any 
current residuals of frozen feet or any relation between any 
other current impairment in the feet and service.  As a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as the 
etiology of his foot condition and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinions 
provided by the medical professionals who reviewed the Veteran's 
claims file and provided the reasons for their opinions.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

The first finding of arthritis of the feet was in 2005, which is 
49 years after service; so service connection for arthritis is 
not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

The preponderance of the evidence is against the service 
connection claim for residuals of frozen feet; there is no doubt 
to be resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.




ORDER


Entitlement to service connection for residuals of frozen feet is 
denied.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


